FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 CALEB GARRETT, as Owner and                        No. 20-35127
 Operator of the Crestliner 16-foot
 Fishing Boat, Vessel Official                        D.C. No.
 Number MT3657AV,                                6:19-cv-0081-SEH
                Plaintiff-Appellant.
                                                      OPINION


         Appeal from the United States District Court
                 for the District of Montana
          Sam E. Haddon, District Judge, Presiding

                   Submitted October 29, 2020*
                       Portland, Oregon

                      Filed December 2, 2020

     Before: A. Wallace Tashima, Susan P. Graber, and
              Sandra S. Ikuta, Circuit Judges.

                    Opinion by Judge Tashima




     *
       The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
2                  IN THE MATTER OF GARRETT

                            SUMMARY**


                              Admiralty

    The panel affirmed the district court’s dismissal, for lack
of jurisdiction, of an admiralty action seeking exoneration
from or limitation of liability for a boating accident that
occurred on Holter Lake, which is located on a stretch of the
Missouri River that is completely obstructed by two dams.

    The panel held that a party invoking federal admiralty
jurisdiction over a tort claim must satisfy both a location test
and a connection test. The panel held that the complaint
failed the location test because the boating accident did not
occur on navigable waters, defined as waters that “form in
their ordinary condition by themselves, or by uniting with
other waters, a continued highway over which commerce is
or may be carried on with other States or foreign countries in
the customary modes in which such commerce is conducted
by water.”


                             COUNSEL

David E. Russo, Lewis Brisbois Bisgaard & Smith LLP, San
Diego, California; Thomas A. Marra, Marra Evenson &
Levine LLP, Great Falls, Montana; for Plaintiff-Appellant.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                IN THE MATTER OF GARRETT                     3

                         OPINION

TASHIMA, Circuit Judge:

    Caleb Garrett filed a complaint for exoneration from or
limitation of liability under 46 U.S.C. §§ 30501–30512,
invoking the district court’s admiralty jurisdiction, 28 U.S.C.
§ 1333(1). The district court dismissed his complaint for
want of jurisdiction. We have jurisdiction under 28 U.S.C.
§ 1291, we review de novo, Rattlesnake Coal. v. U.S. EPA,
509 F.3d 1095, 1100 (9th Cir. 2007), and we affirm.

    “A party seeking to invoke federal admiralty jurisdiction
over a tort claim must satisfy both a location test and a
connection test.” In re Mission Bay Jet Sports, LLC, 570 F.3d
1124, 1126, (9th Cir. 2009) (internal quotation marks
omitted). Here, the complaint fails the location test. Under
the location test, “[t]he tort must occur on navigable waters.”
Waters are navigable “when they form in their ordinary
condition by themselves, or by uniting with other waters, a
continued highway over which commerce is or may be
carried on with other States or foreign countries in the
customary modes in which such commerce is conducted by
water.” The Daniel Ball, 77 U.S. (10 Wall.) 557 (1870).

    It is undisputed that this boating accident occurred on
Holter Lake, that Holter Lake is located on a stretch of the
Missouri River located wholly within Montana, and that this
stretch of river is “completely obstructed by Hauser dam at
one end and by Holter dam at the other,” precluding it from
serving as an artery of interstate commerce. Adams v. Mont.
Power Co., 528 F2d 437, 439 (9th Cir. 1975). Consequently,
Holter Lake is not navigable for purposes of admiralty
jurisdiction, and “[a] cause of action sounding in tort is not
4                   IN THE MATTER OF GARRETT

cognizable under admiralty jurisdiction unless the alleged
wrong occurs on navigable waters.” Id. Thus, because the
alleged tort here did not occur on navigable waters, the
complaint here is not cognizable under the district court’s
admiralty jurisdiction.1

    Garrett urges us to reject Adams’ “outdated view of the
locality test,” but because Adams has not been overruled by
a higher authority, it remains binding precedent. Miller v.
Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en banc).
Further, the cases on which Garrett relies are readily
distinguishable. In Sanders v. Placid Oil Co., 861 F.2d 1374,
1377–78 (5th Cir. 1988), the river was navigable because it
served as an artery of interstate commerce during significant
portions of the year. In Sawczyk v. U.S. Coast Guard, 499 F.
Supp. 1034, 1039 (W.D.N.Y. 1980), the river was navigable
because it formed an international boundary between the
United States and Canada. In Mission Bay Jet Sports,
570 F.3d at 1127, the body of water was navigable because it
was “open to the Pacific Ocean,” “subject to the ebb and flow
of tides,” and “neither enclosed nor obstructed.” And in
Taghadomi v. United States, 401 F.3d 1080, 1086 (9th Cir.
2005), the accident occurred at sea, in waters off Hawaii.

    Garrett points out that maritime jurisdiction can extend to
recreational boating.2 See Foremost Ins. Co. v. Richardson,


    1
       Garrett’s argument that “the Coast Guard has designated Holder
Lake a navigable waterway for purposes of its regulatory jurisdiction,”
citing 33 C.F.R. § 66.05-100, is inapposite. The regulation has no effect
on federal courts’ admiralty or maritime jurisdiction under 28 US.C.
§ 1333.
    2
        The accident here involved a recreational fishing boat.
                IN THE MATTER OF GARRETT                    5

457 U.S. 668, 674 (1982). Regardless of the type of vessel or
activity involved, however, the tort “must occur on or over
navigable waters.” Taghadomi, 401 F.3d at 1084. As we
explained in Mission Bay Jet Sports, “[t]he tort must occur on
navigable waters and bear a ‘significant relationship to
traditional maritime activity.’” 570 F.3d at 1126 (emphasis
added) (quoting Foremost, 457 U.S. at 674).

    Because Garrett has not met the location test for
navigable waters, we need not reach the connection test. The
district court properly dismissed this action for lack of
jurisdiction under 28 U.S.C. § 1333(1).

   AFFIRMED.